Title: From Thomas Jefferson to William Stephens Smith, 15 January 1787
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Jan. 15. 1787.

Colo. Franks’s delay here, occasioned by that of his baggage, gives me an opportunity of acknowleging the receipt of the map. I am now occupied in correcting it. I have got thro about two thirds of the map and have a list of 172 errors, so that we may expect in the whole about 250, and I reckon only those which are material. Small and immaterial changes of orthography I do not correct. Except as to the errors, the work is fairly and neatly done. I shall try to have the corrections made by a French workman. If he cannot do it. I must send it again to Mr. Neele to be done. I think it is long since you were so kind as to give me notice that the second copying press was sent off. But I have never heard a tittle of it. I will be obliged to you if you will be so good as to let me know how, by whom, and to what place it was directed, that I may give orders to search for it, before my departure to the waters of Aix, which will be within a fortnight or three weeks. I will thank you at the same time for what an Architect here describes to me in the following words ‘un ruban, contenû dans du cuivre, sur lequel est marqué le pied Anglois.’ It is a portable measure, made for travellers to carry in their pockets in order to measure bridges, arches, buildings &c. He sais I should have two, one of about 20. feet, the other 50 feet. I suppose they are to be found in the Mathematical shops. I must trouble you to send me two by the Diligence, and in time for my journey. I must beg the favor of you to get me also from Lee’s at Hammersmith the following plants: 12. of the Acer rubrum. 12. of the Quercus Phellos, and 5. Liriodendron tulipiferum. I do not mean that this should cost you any other trouble than to send the inclosed note to Lee, let him know you will pay his bill, and press his instantaneous execution of it.
You will have heard that the king has called an assembly of  Notables, which has not been done for 160. years. The objects are not known: the following are conjectured. To establish provincial assemblies: tolerate the Protestant religion; remove all the internal douanes to the frontiers; equalise the Gabels; and sell the crown lands. I send you an account of the last assembleé des Notables, which will give you an idea of the present one. The king names the members ad libitum, our friend de la Fayette is one, and is the youngest man but one in it, and that one is named on account of a charge he has. The Dutch affairs promise no arrangement: and it has been feared that the K. of Prussia might be shifted into the Austrian scale.
I take the liberty of putting under your cover some letters which I will only trouble you to send to the post office. I am with very sincere esteem, dear Sir, Your friend & servant,

Th: Jefferson


P. S. The letter which is sealed and without a superscription, is for a Mr. Vaughan whose Christian name I have forgot. It is he who went with us to the king’s museum. He is married. We dined at his house, at least Mr. Adams and myself did, and I dined in company with him at the M. of Lansdowne’s. From these descriptions perhaps you will be able to put the superscription on the letter.

